Name: Commission Regulation (EC) NoÃ 610/2005 of 20 April 2005 amending Regulation (EC) NoÃ 462/2005 opening a standing invitation to tender for the export of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  trade
 Date Published: nan

 21.4.2005 EN Official Journal of the European Union L 101/9 COMMISSION REGULATION (EC) No 610/2005 of 20 April 2005 amending Regulation (EC) No 462/2005 opening a standing invitation to tender for the export of barley held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 462/2005 (2) has opened a standing invitation to tender for the export of barley held by the German intervention agency. (2) Article 5(4) thereof states the address where the tenders must be lodged with the German intervention agency. As a result of an internal reorganisation within the German administrative authorities, this address must be amended. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 5(4) of Regulation (EC) No 462/2005 is hereby replaced by the following: 4. Tenders must be lodged with the German intervention agency: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Deichmannsaue 29 D-53179 Bonn Fax: (49-228) 68 45 39 85 (49-228) 68 45 32 76 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall apply from 9.00 (Brussels time) on 28 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 75, 22.3.2005, p. 27.